UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
Shawn Banks o/b/o D.B., a minor,        )
                                        )
               Plaintiff,               )
                                        )
        v.                              ) Civil Action No. 09-990 (RBW)
                                        )
District of Columbia,                   )
                                        )
               Defendant.               )
                                        )
_______________________________________)

                                             ORDER

        For the reasons that are set forth in the accompanying Memorandum Opinion, it is hereby

        ORDERED that the plaintiff’s Motion for Summary Judgment DENIED without

prejudice. It is further

        ORDERED that the defendant's Cross-Motion for Summary Judgment is DENIED

without prejudice. It is further

        ORDERED that this case is remanded to the administrative hearing officer to make a

determination as to whether the School System’s failure to provide all of the services in D.B.’s

Individualized Education Program constituted a denial of a free appropriate public education,

and to articulate the reasons for his determination within sixty (60) days of the issuance of this

Order. If the hearing officer finds that a violation occurred, he must determine what constitutes

an appropriate compensatory education award for D.B.

        SO ORDERED this 6th day of July, 2010.

                                                      _____/s/________________
                                                      Reggie B. Walton
                                                      United States District Judge